Citation Nr: 0505092	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1959 to 
April 1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The case was subsequently 
transferred to the Roanoke, Virginia, RO.

In an August 2002 decision, the Board denied the veteran's 
claim.  Pursuant to a Joint Motion for Remand (Joint Motion), 
the Court of Appeals for Veterans Claims (Court), in a July 
2003 Order, vacated and remanded this case to the Board.  In 
February 2004, the Board remanded this matter to the RO for 
additional development.  Additional development was 
accomplished and the case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACTS

1.  The veteran has provided testimony under oath which 
directly conflicts information she provided to her health 
care providers; she is therefore not credible.

2.  The veteran did not undergo personal assault during 
active duty service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  At the outset, the Board finds 
that there has been compliance with the duties imposed under 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002).  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  

The veteran's claim was received in April 2000, prior to 
enactment of VCAA.  VA has complied with VCAA duties by means 
of letters sent to the veteran in June and July 2004, as well 
as the October 2004 supplemental statement of the case.  She 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  No additional 
pertinent evidence has been identified by the appellant as 
being available but absent from the record.  

For the reasons enumerated above there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The appellant contends that she was sexually assaulted 
repeatedly during service and that as a result, she suffers 
from PTSD.  She apparently did not report and was not treated 
for the assaults in service.  She did, however, report that 
she went to the hospital with complaints of stomach pain.  
This treatment was reportedly sought for the sole purpose of 
having some time away from the circumstances of the sexual 
assaults.  

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1130; 
38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence of a 
diagnosis; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If PTSD is based on 
inservice personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  38 C.F.R. § 3.304(f) (3).  

The veteran's service medical and most service personnel 
records were destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC).  Because of this, there is a 
heightened duty to assist the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Here, VA has 
attempted to obtain additional information from the appellant 
in an attempt to reconstruct her service records.  VA also 
asked that she provide any service records within her 
possession.  She indicated that she did not have any service 
records and could provide little information regarding her 
service.  Furthermore, the veteran has provided very little 
information regarding any medical treatment from the time of 
her separation from service until 1991.  The Board is 
satisfied that VA has made every effort to secure any 
additional available service records, and that any further 
effort would be fruitless.    

A statement regarding her inservice stressors, received in 
May 2000, states that the veteran was ordered to have sex 
with her supervisor, an officer, in 1959 while assigned to 
the 78th Fighter Wing ADC and stationed at Hamilton AFB, 
north of San Francisco. Another incident occurred when she 
was raped by officer on the drive home, after she baby-sat 
his children. She could not remember the names or number of 
men who abused her and drank alcohol to escape. She told no 
one and indicated that there were no counselors or crisis 
centers to talk to in the 1950's. She did report to the base 
hospital complaining of a stomachache to escape for a while. 
In a VA questionnaire, also submitted in May 2000, she 
indicates that she did not make a sudden request for a change 
in MOS or duty assignment, but had episodes of depression, 
increased use of over the counter medication and alcohol 
abuse.

A review of the veteran's treatment records indicates that 
she first reported having been exposed to in-service sexual 
trauma in 1998.  A July 2000 letter from Madeleine Tobias, MS 
RN CS, a clinical coordinator and veterans sexual trauma 
counselor at the White River Junction, Vermont, Vet Center, 
noted that the veteran had been a client at the Vet Center 
since 1998.  Ms. Tobias indicated that "[u]pon taking a 
military history, it became readily apparent that she [the 
veteran] had suffered considerable sexual harassment and 
abuse during her time of military service."  The letter also 
noted that due to the political and social climate at the 
time, she reportedly had little recourse but to suffer these 
indignities in silence.  However, it was also apparent that 
they had a serious effect upon her emotionally.  In addition, 
the letter indicated that the appellant abused alcohol as a 
means of dealing with negative affect.  The letter further 
indicated that she exhibited many of the symptoms common to 
women who have been sexually exploited.  

A November 2000 letter from Scott Jacobs-Rebhun, M.D., a 
staff psychiatrist at the White River Junction, Vermont, VA 
Medical Center (VAMC), addresses the etiology of the 
veteran's PTSD.  In this letter, Dr. Jacobs-Rebhun reports 
that he had been treating the appellant for several years for 
major depressive disorder, PTSD, and alcohol dependence.  The 
letter indicated that these disorders were clearly linked to 
the appellant's experience in the military.  Dr. Jacobs-
Rebhun stated that as outlined in two letters to the Board, 
the claimant experienced sexual trauma repeatedly in the Air 
Force.  This ranged from harassment, unwanted advances, and 
manipulation, to rape.  These events evoked feelings of fear 
and helplessness, as they would for almost anyone.  This 
satisfied criterion A for PTSD.  She experienced these in 
several ways, including intrusive memories, nightmares, and 
intense emotional and physiological reaction to reminders of 
the trauma.  This satisfied Criterion B for PTSD.  With 
regard to Criterion C, she reportedly tried to avoid these 
memories for many years by pushing the memories aside, 
distracting herself, and numbing the feelings with alcohol.  
Dr. Jacobs-Rebhun stated that the appellant's depression was 
closely related to her military trauma and that her alcohol 
dependence grew out of her attempts to numb the feelings and 
avoid the memories associated with sexual trauma.    

An April 2001 Clinician Administered PTSD Scale, administered 
by Candice M. Monson, Ph.D., a clinical psychologist, 
indicated that upon structured interview and by self-report, 
it was determined that the veteran met the criteria for PTSD 
related to military sexual trauma.  Dr. Monson's report 
indicates that the appellant reported the in-service assaults 
and her reaction to the assaults to Dr. Monson.  The results 
of the tests indicate that she met the criteria for PTSD.  

In an October 2001 letter, Vance Watts, M.D., a psychiatrist 
at the White River Junction VAMC, notes that the veteran had 
had long-standing problems with depressive and anxiety 
symptoms and had been diagnosed with PTSD and major 
depression.  Dr. Watts indicated that he had conducted very 
specialized laboratory tests and that these tests showed a 
specific abnormality in the appellant's stress hormone system 
involving cortisol regulation.  These findings were widely 
reported in the medical literature as consistent with PTSD 
and could also indicate a more chronic course of PTSD.  It 
seemed likely that she had had clinical symptoms of PTSD and 
these laboratory findings for many years.  

In a December 2001 letter, Dr. Monson indicates that she had 
been providing psychotherapy to the veteran for over one 
year.  She asked that VA adjudicators give due consideration 
to her April 2001 psychological assessment (reported above).  
She also described the course of development of a sufficient 
therapeutic rapport between her and the appellant for the 
appellant to be able to address the in-service sexual trauma.  
In addition, she stated that the veteran described the onset 
of her fibromyalgia as proximal to her trauma experiences.  
Further, the appellant reportedly identified the onset of her 
alcohol abuse around the time that she was sexually 
victimized.  

In a May 2002 letter, Lance Werner, M. Ed., of the 
readjustment counseling service at the White River Junction 
Vet Center, indicated that he was writing on behalf of the 
veteran because of the adverse decisions the VA made on her 
application for service connection for PTSD with a genesis in 
her military service.  Mr. Werner indicated that he had 
extensively reviewed this case.  He stated that having been 
asked to comment as a consulting clinician, he felt the need 
to question the policy that disallowed the claim of an 
honorably discharged veteran, when all of her present and 
past medical providers believed she was sexually traumatized 
in the military, simply because corroborative documentation 
had been destroyed in a fire.  He asked that VA's decision be 
reconsidered.  

The veteran testified under oath at a hearing at the RO in 
December 2001 and at a June 2002 hearing before the 
undersigned.  During the RO hearing, she was asked if there 
was a family history of alcoholism.  She stated that there 
was not.  She stated that she married while in service, in 
order to get out of service, but could not recall the date of 
her marriage.  She stated that her husband was unaware of the 
sexual assaults.  The marriage was of short duration.  During 
the hearing before the undersigned, she was asked whether she 
had any problems with alcohol prior to service and she 
responded that alcohol was not permitted in her family.  
However, VA medical records indicate that there was a family 
history of alcoholism and alcohol was indeed permitted in the 
family.  An October 1998 VA treatment report indicates that 
she reported alcoholism in the family.  A March 2003 
treatment report indicates that her family of origin was 
marked by alcoholism (and may also carry other aspects of 
dysfunction which were not explored).  A March 2003 treatment 
report indicates that her father was an alcoholic and that 
her grandfather died of acute alcohol poisoning.  An April 
2003 treatment report indicates that her father was an 
alcoholic and died of acute alcohol poisoning.  

After consideration of the evidence of record and the 
applicable law and regulation, the Board finds that service 
connection for PTSD is not warranted.  The veteran has 
provided testimony under oath regarding her family history, 
which is in direct conflict with information she provided to 
her health care providers.  Either what she stated to the 
undersigned and during her RO hearing (no alcoholism in the 
family and no alcohol permitted in her family) was not true, 
or the information she provided to her health care providers 
regarding alcoholism in the family was not true.  They cannot 
possibly have all been true.  It is the Board's belief that 
there was indeed a family history of alcoholism and she 
denied this under oath in an attempt to bolster her claim 
that there was a change in her behavior (alcoholism) which 
was caused by inservice trauma.  Given her conflicting 
statements, and especially since she denied, under oath, 
having a family history of alcohol, the Board finds her not 
to be credible.  Other conflicting statements in the file 
include a statement on her application for Social Security 
Administration benefits wherein she reported having completed 
13 years of education, held positions in a travel agency from 
1980 to 1984, as a shop keeper from 1984 to 1986, as a 
cashier from 1986 yo 1987, as an office manager in 1988, and 
as a shop keeper from 1989 until 1994.  This statement 
conflicts with a statement made to a VA psychiatrist in 1998 
wherein the veteran stated that she had a Bachelor of Science 
degree from the University of Maryland, work experience with 
IBM in Sweden, was a physical education teacher for 12 years, 
then owned a store until 1996.  As she is found to not be 
credible, the Board also does not accept her assertion of 
inservice trauma as true.      

The Board notes that the veteran has submitted a letter from 
a friend, Ms. A.T., dated in September 2003, in support of 
her contention that there were behavioral changes after 
service.  In this letter, Ms. A.T. stated that she knew the 
appellant in Sweden after her return from military service.  
There was deep sadness, and at that time, Ms. A.T. attributed 
it to the appellant's loneliness, hard work, and the fact 
that she was caring for her aging mother.  She was reportedly 
very depressed.  She was happy one day, and the next day 
suffering from unbearable sadness and always trying to mask 
her inner feelings.  She was drinking more and more.  She 
never admitted to being in pain and never talked about her 
problems.  

The Board does not find that this letter supports the 
assertion that she had changes in behavior after service due 
to inservice personal trauma.  Ms. A.T. indicates that she 
knew the veteran after her return from service.  Thus, she is 
not qualified to attest to any changes in her behavior from 
before entry into service.  Ms. A.T. is only qualified to 
comment on the appellant's behavior after service.  In this 
regard, the Board must point out there appears to have been 
severe psychiatric problems even before service.  It is 
specifically noted that an October 1998 treatment report 
notes her prior psychiatric history to include cutting her 
wrists in 1957, when she first moved to the United States.  
Thus, although the claimant may have exhibited the symptoms 
Ms. A.T. reported, the Board is not at all convinced that 
such symptoms stemmed from service.    

The Board also notes that the Joint Motion, citing to Patton 
v. West, 12 Vet. App. 272 (1999), and YR v. West, 11 Vet. 
App. 393 (1998), indicates that appropriate consideration 
should be given the post-service opinion the veteran's mental 
health providers, as these can be probative to establish the 
occurrence of an alleged personal assault in service.  In 
this case, however, since the Board finds that the veteran is 
not credible, the also Board finds that the mental health 
professional opinions regarding inservice trauma are not 
probative as they are based on her reports as to the 
occurrences.  The Board has reviewed the records from all 
treatment providers and finds that the history of in-service 
sexual trauma were, at all times, reported by the veteran 
herself.  The reports of sexual trauma were made during the 
course of interview and conventional treatment (e.g., the 
veteran was not under hypnosis when reporting the alleged 
sexual trauma and was in full control as to what to report).  
Thus, it is the Board's conclusion that the appellant's 
allegation of sexual assault in service is not credible, and 
that any medical nexus opinion based on self-reports of such 
assault is not probative.

The Board acknowledges that the basis for denial of this 
claim appears rather harsh.  The Board must point out that VA 
does not lightly make such findings.  The undersigned judge 
has carefully reviewed the evidence and the appellant's 
testimony and given this matter a considerably great amount 
of thought before making a final determination.  In the end, 
it is the Board's conclusion that the veteran's assertions 
regarding personal assault during service are not credible 
and the claim must be denied.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     


ORDER

Service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


